Citation Nr: 1702214	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left hand carpal tunnel syndrome.

2.  Entitlement to service connection for a left hand disorder, excluding carpal tunnel syndrome.

3.  Entitlement to service connection for bilateral wrist radiculopathy, to include as secondary to the service-connected residuals of a fracture of the right fifth metacarpal fracture and residuals of the right hand laceration.

4.  Entitlement to service connection for bilateral radial sensory neuropathy and/or carpal tunnel syndrome, to include as secondary to the service-connected residuals of a fracture of the right fifth metacarpal fracture and residuals of the right hand laceration.

5.  Entitlement to service connection for bilateral nerve entrapment, to include as secondary to the service-connected residuals of a fracture of the right fifth metacarpal fracture and residuals of the right hand laceration.
6.  Entitlement to an increased rating for the residuals of a right fifth metacarpal fracture with slight deformity and degenerative changes, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable rating for the residuals of a laceration to the right hand between the ring and middle fingers.


REPRESENTATION

Veteran represented by:	Carolyn Kerr, Agent


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

During the pendency of the appeal, in November 2013, the RO increased the evaluation for the residuals of the right fifth metacarpal fracture disability to 10 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and the Virtual VA paperless file.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left hand disorder, excluding carpal tunnel syndrome, bilateral wrist radiculopathy, and bilateral nerve entrapment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that there is no current diagnosis of bilateral radial sensory neuropathy and/or carpal tunnel syndrome.

2.  The Veteran's residuals of an in-service fracture of the right little finger have been manifested by pain, loss of range of motion, weakness, and deformity, however, he still retains functional use of his right fingers and his right little finger fracture residuals have not more nearly approximated amputation of any right hand fingers with metacarpal resection or loss of use of the hand, nor is there any evidence of ankylosis of the right little finger.

3.  The Veteran has a painful scar due to the service-connected residuals of a laceration to the right hand between the ring and middle fingers.



CONCLUSIONS OF LAW

1.  Bilateral radial sensory neuropathy and/or carpal tunnel syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. § 101(24), 106, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for an increased rating in excess of 10 percent for the orthopedic manifestations of the Veteran's residuals of an in-service fracture of the right little finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5230 (2016).

3.  The criteria for a disability rating of 10 percent, but no greater, for residuals of a laceration to the right hand between the ring and middle fingers.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.118, 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1) (2016).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By correspondences dated in April 2011 and September 2011, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included as well.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Complete VCAA notice was completed prior to the initial RO adjudication of the claim in June 2012.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records, to include service treatment records (STRs) VA medical records, Social Security Administration (SSA), and private medical records have been completed.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Veteran was also afforded VA examinations in December 2015 to determine the existence and etiology of left hand carpal tunnel syndrome, claimed bilateral radial sensory neuropathy and/or carpal tunnel syndrome.  The Board finds that the December 2015 examinations were adequate, as they were predicated on a full reading of the medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  Requested explanation was provided by the examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, the 2015 examination addressed all rating criteria that are required to properly evaluate the service-connected disabilities.  The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  To the extent that the Veteran would argue that range of motion measurements associated with the testing of his painful motion did not consider all forms of range of motion (active, passive, weight-bearing, nonweight-bearing) in compliance with 38 C.F.R. § 4.59, the Board notes that the Veteran's hand disability is rated under Diagnostic Code 5230, and that additional testing to determine limitations due to painful motion are not required as 38 C.F.R. § 4.59 is not applicable to that rating code as there is no compensable evaluation provided.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  The Board finds that the combination of the Veteran's VA treatment records, his reported symptoms, and his VA examinations are an adequate basis for Board's findings in this decision. 

Finally, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a prior remand).  The prior remand requested that the RO obtain recent VA medical records, request that the Veteran provided authorization and release forms for three specific private providers, and obtain a thorough VA examination that addressed whether there was carpal tunnel syndrome or neuropathy that was related to active service.  VA records were obtained in August 2015 and October 2015.  Private medical records from each of the specific private providers were obtained in October and November 2015.  A December 2015 VA examination addressed whether there was carpal tunnel syndrome and/or neuropathy related to active service.  Accordingly, the directives of the remand are met.  

VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claims.


Service Connection

The Veteran contends that his previously diagnosed left hand carpal tunnel syndrome, as part of his claimed left hand disorder, is related to injury sustained on active duty.  The Veteran also contends that his bilateral radial sensory neuropathy and/or carpal tunnel syndrome is causally related to his service-connected residuals of a fracture of the right fifth metacarpal fracture and residuals of the right hand laceration.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Secondary service connection is based on evidence that a service-connected disability caused or aggravated a non-service-connected disability.  38 C.F.R. 
§ 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v Brown, 7 Vet. App. 439, 448 (1995).

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of left hand carpal tunnel syndrome or any left hand related condition except for slight hand tremors and shaking in both hands in September 1978.  However, the noted slight tremors and shaking in both hands were attributed to the Veteran's agitation and nervousness.  The Veteran's STRs are also silent for any complaints, treatment, or diagnosis of any bilateral radial sensory neuropathy and/or carpal tunnel syndrome.  

A November 2002 SSA record contained left hand X-rays.  The report noted soft tissue swelling with no bony abnormality.  There was small ossific density in the left index finger that the provider noted was most likely representing an old fracture.  The provider also noted deformity of the left thumb and also attributed that as likely due to old trauma.

In a June 2006 VA record, the Veteran reported chronic pain in both hands with numbness.  

A July 2006 electromyography (EMG) test in SSA records of the bilateral upper extremities revealed no evidence of carpal tunnel syndrome.  An August 2006 EMG report in SSA records noted electrodiagnostic evidence of peripheral neuropathy.

In October 2006 VA records, the Veteran reported pain and stiffness in both hands and the provider noted the Veteran displayed bilateral ulnar drift and demonstrated how hands "lock up."  Another provider also noted that the Veteran's pain in both hands resulted from holding crutches.  In a September 2007 VA record, the Veteran reported a laceration on his left wrist a few years ago with glass and reported his left thumb goes numb.  The reviewing surgeon noted the July 2006 x-ray that did not show any evidence of carpal tunnel syndrome.  The reviewing surgeon also noted there was no sign of inflammation but noted a small nodule over the radial nerve and assessed "clinically neuroma."  

A May 2010 EMG nerve conduction study report noted an impression of carpal tunnel syndrome in the upper left extremity, ulnar neuropathy across the right elbow, and no evidence of cervical radiculopathy and peripheral polyneuropathy.  The Veteran had reported pain and numbness of both hands.  

A July 2010 private medical report noted that on re-evaluation, the Veteran's pain and numbness of the hands persisted and noted the last EMG showed evidence of carpal tunnel syndrome.  

In September 2010, EMG findings of both upper extremities reveal findings consistent with mild bilateral carpal tunnel syndrome, mild bilateral ulnar nerve entrapment at the elbow, bilateral radial sensory neuropathy, likely secondary to old laceration injury to the wrist on both sides.

In a November 2010 VA record, the Veteran reported constant bilateral hand pain and numbness with onset of symptoms in the left hand in 1999 and onset of symptoms in the right hand in 1978.  The Veteran also reported being unable to open his hands at times and that numbness is worse in the left hand.  The provider noted the Veteran has been unemployed and on disability due to back and left ankle injuries related to trauma in 1999.  The Veteran was assessed with bilateral carpel tunnel syndrome, bilateral ulnar nerve entrapment, and bilateral radial sensory neuropathy.

The Veteran was provided a VA hand, thumb, and fingers examination in December 2010.  After examination, the examiner determined that the onset of the numbness in fingers was after service from a documented secondary injury to both wrists after service.  The examiner noted that the secondary median, radial, and ulnar neuropathy was not related to the service-connected injury.  The examiner did not provide a rationale to this finding. 

A May 2011 VA record noted an EMG report of the left upper extremity showing electrodiagnostic evidence of mild ulnar neuropathy at the elbow with demyelination.  There was no electrodiagnostic evidence of cervical radiculopathy noted.  A January 2012 VA record noted a diagnosis of carpal tunnel syndrome.  In September 2012 VA records, the Veteran reported pain and numbness in both hands had worsened after the May 2011 EMG.  

In October 2012 VA records, the Veteran was provided another EMG of the left upper extremity that revealed a normal test with no electrodiagnostic evidence of neuropathy of the bilateral upper extremities or cervical radiculopathy.  Later that month, the normal test was reiterated and the provider noted that X-rays were negative for any acute problems.  The Veteran was assessed with subjective numbness, tingling in bilateral hand, not consistent with nerve distribution.  The provider noted 5/5 strength in the bilateral upper extremities and capillary refill in less than two seconds.  

A February 2013 VA record noted the Veteran's bilateral hand numbness remained unchanged since 2008 when he was hit with a riding lawnmower.  May 2013 and June 2013 VA records noted the Veteran experienced fairly constant neck pain that radiates down both arms with numbness in all fingertips.  The May 2013 provider also noted a cervical spine MRI conducted in March 2011 that showed multilevel disc disease with mild canal and foraminal stenosis.  In a September 2014 VA record, the Veteran reported bilateral arm weakness. 

The Veteran was provided a VA examination in December 2015.  The examiner conducted range of motion studies, and testing of muscle strength, sensation, and reflexes.  The examiner also reviewed the relevant records in the claims file.  Upon such review and examination, the examiner found that there was no diagnosis of peripheral neuropathy or carpal tunnel syndrome.  Notably, the examiner stated that the Veteran was currently being treated by a neurologist for chronic radiculopathy in his bilateral upper extremities secondary to cervical spondylosis and that review of the January 2015 EMG report documented no electrodiagnostic evidence of neuropathy of bilateral upper extremities.  The examiner stated that this condition was initially thought to be carpal tunnel syndrome, but that there was no such diagnosis based on a review of the relevant testing and testing done that day. 

The Board finds that service connection for bilateral carpal tunnel syndrome and/or neuropathy is not warranted as there are no current diagnoses of record.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation and the threshold requirement for service connection to be granted is the current existence of the claimed disorder.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319.  There are prior diagnoses of peripheral neuropathy and carpal tunnel syndrome of the bilateral upper extremities.  But the 2015 VA examiner expressly found there was no carpal tunnel syndrome or neuropathy, finding that these were erroneous diagnoses and that the proper diagnosis was radiculopathy.  The Board finds this opinion significantly probative as it was based upon a thorough review of the relevant medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).

Although the Veteran has provided competent testimony of symptoms in his upper extremities, he is not competent to opine that these symptoms are carpal tunnel syndrome or neuropathy, as opposed to cervical radiculopathy.  This is because although the symptoms are lay observable, the determination of the relationship of the symptoms to an internal nerve disorder requires specialized medical knowledge in addition to specific diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the Veteran's statements in this regarding are not assigned any probative value.  To the extent that they have any such value, the Veteran's statements are outweighed by the specific findings of the 2015 VA examiner that reviewed, summarized, and explained the prior medical findings of record.  Accordingly, the most probative evidence of record demonstrates that there are no diagnoses of bilateral upper extremity carpal tunnel syndrome or sensory neuropathy and service connection is not warranted.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected residuals of in-service fracture of the right fifth metacarpal.  The record reflects that the 10 percent rating was assigned under Diagnostic Codes (DCs) 5230-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  DC 5010 addresses arthritis due to trauma, while DC 5230, in turn, governs limitation of motion of the ring or little finger.

DC 5230 provides a maximum zero percent rating for any limitation of motion of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  See 38 C.F.R. § 4.71a, DC 5230 (2016). DC 5010 applies to traumatic arthritis and is rated as degenerative arthritis under DC 5003.  DC 5003 provides that arthritis is rated under the appropriate diagnostic code for the joint or joints involved, but that when limitation of the joints is noncompensable, a rating of 10 percent is warranted for each group of minor joints affected by limitation of motion.  The fingers are considered minor joints.  See 38 C.F.R. § 4.45(f) (2016).  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2016).

In the 2013 rating decision, the RO assigned a 10 percent evaluation based on painful motion with arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5230.

November 2010 VA records noted Veteran's reports of continued pain and numbness in both hands and being unable to open hands at times.  The Veteran's hands were noted to have full range of motion with grip strength of 5 out of 5 bilaterally.  There was no muscle wasting or clubbing appreciated.  The medical provider noted right hand weakness consistent with ulnar neuropathy.  

At the December 2010 VA hand, thumb, and fingers examination, the Veteran reported pain and numbness in his right hand.  Veteran was noted to have decreased strength and decreased dexterity in his right hand.  There was objective evidence of pain on active range of motion and limitation of motion in the right ring and right little fingers.  After repetitive motion, there was also objective evidence of pain and additional limitation of pain in the right ring and right little fingers.  The most important factor was pain in the ring finger and weakness in the little finger.  There was also a gap between the right thumb pad and the fingers of less than 2.5 centimeters.  After repetitive motion, there was objective evidence of pain and additional limitation of pain.  The gap between the right thumb pad and tips of fingers on attempted opposition of thumb to fingers was less than 2.5 centimeters.  There was no ankylosis and no amputation of the thumb and fingers.  There was deformity of the right little finger at the MP joint of three degrees angulation.  There was decreased grip strength for pushing, pulling, and twisting.  There was decreased dexterity as well due to the decreased grip strength that limited twisting but there was no impact on touching, expression, probing, or writing.  There was a superficial scar, but the scar was not painful, unstable, or with a total area greater than 39 square centimeters (6 square inches).  X-ray imaging revealed deformity related to old healed fracture involving the fifth metacarpal.  The report noted that small boney defect involving distal tuft of the distal phalanx of middle finger was unchanged.  The report noted minimal degenerative changes involving PIP and DIP joint of fifth digit but noted no other significant radiographic bony abnormalities or any soft tissue calcifications.  The examiner noted significant effects on the Veteran's usual occupation and noted decreased manual dexterity, problems with lifting and carrying, and decreased strength in upper extremity.  The examiner diagnosed fifth metacarpal fracture of right hand in service with post traumatic residual deformity.  

A February 2011 VA record noted full range of hand motion with grip strength of 5 out of 5 bilaterally.  There was no muscle wasting or clubbing appreciated.  A May 2011 VA record noted the Veteran's complaints of bilateral hand pain.  The record also noted full range of hand motion with grip strength of 5 out of 5 bilaterally and some mild thenar muscle wasting.  An October 2012 VA record noted the Veteran's reports that pain and numbness in the hands had worsened but that x-rays were negative for any acute problems.  The Veteran reported complaints of hands locking up and throbbing in fingertips that were not relieved by pain medications or therapy.  The October 2012 VA medical provider noted there was 5 out of 5 strength of the bilateral upper extremities and indicated subjective numbness and tingling bilateral hands not consistent with nerve distribution.  

An April 2013 and October 2014 VA record noted strength is 5 out of 5 throughout except right finger extenders and hand intrinsics, which were 4 out of 5.  The record also noted fine finger movements were intact.  A January 2015 VA record noted chronic cervical radiculopathy with signs of myelopathy on exam possibly due to cervical spondylosis.  A MRI of the cervical spine showed degenerative spine with mild stenosis with no cord changes or compression.

The Veteran was provided a VA hand and finger examination in December 2015.  The examiner noted a diagnosis of status post fracture of the right fifth metacarpal with residual deformity and degenerative arthritis.  The Veteran reported flare-ups of right hand pain almost every day where his pain becomes 9 out of 10 and is brought on by lifting and over use.  The Veteran reported Vicodin helps with pain.  The Veteran reported pain in right hand with lifting anything heavy, pushing or pulling.  On examination, the examiner reported abnormal right hand range of motion.  Range of motion in the little finger was to 70 degrees on MCP flexion, 75 degrees on PIP flexion, and 50 degrees on DIP flexion.  There was no gap between the pad of the thumb and the fingers noted.  The examiner noted the Veteran's reports that the range of motion itself contributes to functional loss.  Specifically, the Veteran reported that he is not able to grip properly and is not able to push or pull heavy objects.  The examiner noted finger flexion exhibited pain and that there was evidence of pain with use of hand.  However, the examiner noted there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted the Veteran was able to perform repetitive use testing with at least three repetitions and noted there was no additional function loss of range of motion after three repetitions in the right hand.  The examiner noted the Veteran was not seen after repeated use over time and as such could not say without mere speculation whether pain, weakness, fatigability or incoordination in the right hand significantly limits functional ability with repeated use over a period time.  Regarding flare-ups, the Veteran was not seen during a flare-up and the examiner noted there was no documentation regarding flare-ups in the available medical records.  The examiner noted a deformity of the right fifth metacarpal status post fracture of the right fifth metacarpal and noted the right hand grip strength of 4 out of 5.  The examiner noted the reduction in muscle strength was due to the right fifth metacarpal condition but noted there was no muscle atrophy.  The examiner noted there was no ankylosis of the right hand and noted the Veteran did not use any assistive devices for his right hand.  The examiner also found that the Veteran's right hand function was not so diminished that amputation with prosthesis would equally serve the Veteran.  X-ray imaging of the right hand revealed degenerative or traumatic arthritis in the right hand but not in multiple joints of the same hand, including thumb and fingers.  The examiner noted the Veteran's reports that the functional impact of his condition included pain in his right hand with lifting anything heavy and decreased grip with pushing, pulling or twisting.  

The Veteran was also provided a VA scars examination in December 2015.  The examiner noted a diagnosis of a stable healed superficial liner scar in web space between ring and middle fingers caused by an in-service laceration.  The examiner noted the service medical records documented no apparent nerve damage after laceration.  The Veteran reported intermittent pain the scar in the web space between the ring and middle fingers.  The examiner noted the scar was not unstable and did not have frequent loss of covering of skin over the scar.  The examiner noted the scar was not both painful and unstable and was not a result of burns.  The examiner noted the length of the linear scar as 1.1 by 0.1 centimeters.  The examiner noted the scar did not result in limitation of function and did not impact the Veteran's ability to work.   

The Board finds that an evaluation in excess of 10 percent for right little finger-related disability is not warranted.  First, DC 5230 does not provide for an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5230.  Second, the Veteran's right little finger disability does not manifest in no limitation of motion with 5010 x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, even considering additional functional loss.  See 38 C.F.R. § 4.71a, DCs 5003, 5010; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But there is no little finger ankylosis or amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2016); Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (3).  The Veteran's right little finger fracture residuals have not met or more nearly approximated amputation of the little finger with metacarpal resection (more than one-half the bone lost), which is required for a (maximum) 20 percent rating under DC 5156.  Although the Veteran has described limited use of the right hand and right hand strength is slightly diminished, he has not contended, nor does the weight of the lay or medical evidence show, that he has lost the use of the right hand or lost all effective functioning of the hand due to the service-connected right little finger fracture residuals.  See 38 C.F.R. § 4.71a, DC 5125 (2016). 

Regarding the service-connected scar, however, the Board finds that a 10 percent evaluation is for assignment.   In the most recent December 2015 VA scars examination, the Veteran reported intermittent pain in the noted scar.  See 
38 C.F.R. § 4.118, DC 7804 (2016).  No higher rating is warranted under DC 7804 unless there are three or more scars involved, which is not the case here.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  But the scar is not on the head, face, or neck, is linear, and is less than 144 square inches.  38 C.F.R. § 4.118, DC 7800, 7801, 7802 (2016).  The Board has also considered the Veteran's complaints of numbness in the right hand to fingertips, which he has described as worsening and as experiencing his whole hand going numb.  As determined above, however, there are no current disabilities of carpal tunnel syndrome or neuropathy.  Additionally, the issues of right hand radiculopathy and nerve entrapment are remanded herein.   Accordingly, those potential manifestations have not yet been service-connected and are not for consideration.  

Extraschedular Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right little finger disability and scar are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of pain, range of motion, and other functional loss are expressly contemplated by the relevant diagnostic codes and the Deluca provisions.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right hand scar or greater than 10 percent for his overall right hand disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. App. at 505.



ORDER

Service connection for bilateral radial sensory neuropathy and/or carpal tunnel syndrome, to include as secondary to the service-connected residuals of a fracture of the right fifth metacarpal fracture and residuals of the right hand laceration, is denied.

A rating in excess of 10 percent for residuals of an in-service fracture of the right little finger is denied.

A 10 percent rating for residuals of a laceration to the right hand between the ring and middle fingers is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that remand is necessary to obtain adequate VA examinations in connection with the Veteran's claims for service connection for a left hand disorder, a bilateral wrist disorder, and bilateral nerve entrapment.  

Regarding the left hand disorder excluding carpal tunnel syndrome, neuropathy, radiculopathy, and nerve entrapment, remand is required for an adequate examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Although a December 2015 VA hand and finger conditions examination was conducted, it did not address the potential presence of a disorder that was not neurological in nature (one that was not carpal tunnel, nerve entrapment, radiculopathy, and/or neuropathy).  A November 2002 SSA record noted X-ray imaging of the left hand.  Specifically, the report noted soft tissue swelling, small ossific density in the left index finger of which the provider found was most likely representing an old fracture and deformity of the left thumb of which the provider noted was most likely due to old trauma.  The Veteran has reported bilateral hand pain since service.  In a February 2011 statement, the Veteran, through his representative, reported that he had injured both hands during service.  The examiner did not address this medical and lay evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).

Regarding the bilateral wrist radiculopathy and nerve entrapment, remand is required for an adequate examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  A December 2015 VA examination was provided.  The examiner noted a diagnosis of radiculopathy of the bilateral upper extremities and opined that this condition is less likely related to or aggravated by the service connected right fifth metacarpal degenerative changes and deformity or service-connected scar of right hand.  However, the examiner did not provide a supporting explanation or a direct service connection opinion and did not address whether there was a diagnosis of bilateral nerve entrapment and whether that diagnosis was related to service or a service-connected disability.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed left hand disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine if there is a left hand diagnosis that excludes carpal tunnel syndrome, neuropathy, nerve entrapment, and radiculopathy.  

Second, if there is a left hand disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during active service or is otherwise related to an event or injury during active service.

In rendering the opinion, the examiner must address the following: 1) the November 2002 SSA record referencing to old trauma in the left hand; 2) the Veteran's continued complaints of pain and numbness in the left hand; and 3) the February 2011 statement regarding in-service injury to the Veteran's left hand.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed bilateral wrist condition, diagnosed as radiculopathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine if there is bilateral cervical radiculopathy.  

Second, if there is a bilateral radiculopathy, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the radiculopathy had its onset during active service or is otherwise related to an event or injury during active service.

Third, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's radiculopathy is either caused by or permanently aggravated by his service-connected right fifth metacarpal degenerative changes and deformity and/or service-connected scar of the right hand.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed bilateral nerve entrapment.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine if there is bilateral nerve entrapment.  

Second, if there is a bilateral radiculopathy, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the bilateral nerve entrapment had its onset during active service or is otherwise related to an event or injury during active service.

Third, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the bilateral nerve entrapment is either caused by or permanently aggravated by his service-connected right fifth metacarpal degenerative changes and deformity and/or service-connected scar of the right hand.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


